Exhibit 10.1
 
MARKETING FUND AGREEMENT
 
THIS MARKETING AGREEMENT (the "Agreement") is entered into as of the 27th day of
July, 2010 (the “Effective Date”), by and between WEALTH ENGINEERING LLC, a
company duly organized and existing pursuant to the laws of the State of New
Jersey (hereinafter called "WEALTH"), and INVESTMENT TOOLS AND TRAINING, LLC, a
company duly organized and existing pursuant to the laws of the State of Utah
(hereinafter called "ITT").
 
ITT and WEALTH are collectively referred to herein as the “Parties”. WHEREAS,
ITT is engaged in the business of delivering financial education products and
services that are sold directly to consumers (“Subscribers”).
 
WHEREAS, WEALTH is engaged in the business of marketing ITT’S financial
education products and services that are sold directly to consumers
(“Subscribers”).
 
 WHEREAS, WEALTH desires to provide the capital to fund the marketing campaigns
conducted by ITT and WEALTH will be repaid by ITT as per the terms set forth in
this agreement.
 
WHEREAS, ITT desires to enter into this agreement with WEALTH to secure the
necessary funding to grow its business and ITT will repay WEALTH an investment
return from ITT’s future sales revenue, according to the terms and conditions
set forth in this agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be bound hereby,
ITT and WEALTH hereby agree as follows:
 
1. WEALTH Obligation.
 
Subject to the terms and conditions of this Agreement, WEALTH will invest
capital directly into ITT’s monthly marketing based upon the actual marketing
dollars spent by ITT and provided to WEALTH in writing. WEALTH will declare the
amount of the monthly marketing that it will fund on behalf of ITT to determine
WEALTH’s percentage of sales for each month. WEALTH recognizes the confidential
nature of ITT’s business operations and will not discuss or reveal the specific
investment or campaign and business performance results of ITT with any third
party other than WEALTH current and potential partners without the express
written consent of ITT.
 
2. ITT Obligation.
 
ITT will repay WEALTH from the future gross sales revenue derived from ITT’s
marketing campaigns in an amount of FIFTY PERCENT (50%) of the first month’s
(Month 1) gross sales as a percentage which is attributed to WEALTH’s monthly
capital invested in ITT’s campaigns, as determined in Item 1 WEALTH Obligation.
In the second month and in each future month, the payment to WEALTH will be at
the rate of TWENTY FIVE PERCENT (25%) of gross monthly revenues and in each
successive month thereafter related to those sales that originated in that
particular month and throughout the active subscription period. These payments
will be made on a monthly basis. ITT will provide to WEALTH on a WEEKLY and
MONTHLY basis written reports that include the pertinent information related to
the results of its campaigns. Specifically this would include:
 
a. Leads Acquired
 
b. Actual Media Spend (Actual Invoices paid by ITT upon request)
 
c. Per Lead Cost
 
d. Sales
 
e. Close Percentage
 
f. Gross Revenue
 
g. Attrition Rate Metrics
 
 
 

--------------------------------------------------------------------------------

 
 
It is understood by the PARTIES that the 50% payout of Month 1 gross revenues
may be adjusted upon mutual discussion and agreement of the PARTIES.
 
These terms will only apply to each month that WEALTH funds, in whole or in
part, ITT’s media campaign.
 
IN WITNESS WHEREOF, ITT and WEALTH each caused this Agreement to be signed and
delivered by its duly authorized officer, effective as of the date first set
forth above.
 
 
WEALTH ENGINEERING LLC
 
By: /s/ Mario Romano
 
Name: Mario Romano
 
Title: CEO
 


 
INVESTMENT TOOLS AND TRAINING LLC
 
By: /s/ Ryan Smith
 
Name: Ryan Smith
 
Title: COO
 
 
 

--------------------------------------------------------------------------------

 